Citation Nr: 0911731	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-34 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for status post open 
reduction and internal fixation, left ankle (claimed as lower 
left leg condition).

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinea pedis (claimed 
as chronic skin condition).

4. Entitlement to service connection for a lower back 
condition.

5. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps Reserves 
for several years.  He had active duty for training (ACDUTRA) 
from May 20, 2002 until August 17, 2002 and from May 11, 2003 
until July 11, 2003.  He had active duty service from June 
28, 2004 until April 17, 2005, and served in Iraq from August 
2004 to March 2005.  The Veteran received a medical discharge 
in April 2008.  Service personnel records do not reveal that 
the Veteran was awarded a medal or decoration evincing combat 
duty.  His military specialty (MOS) was field artillery 
cannoneer. 

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2007 administrative decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for lower left 
leg condition, bilateral hearing condition, chronic skin 
condition, lower back condition, and PTSD.  In a July 2007 
letter, the Veteran stated that "I have applied for 
disability for my ankle injury and have been turned down, and 
I will be appealing."  The RO apparently construed this 
correspondence as a timely Notice of Disagreement (NOD) with 
respect to all of the Veteran's claims, and provided a 
Statement of the Case (SOC) in October 2007.  In November 
2007, the Veteran timely filed a substantive appeal 
indicating that he was appealing all of the issues listed on 
the SOC.  In August 2008, the RO provided a Supplemental 
Statement of the Case (SSOC).

With respect to the Veteran's hearing loss, PTSD, tinea pedis 
and lower back claims, a NOD is not required since the 
October 2007 SOC led the Veteran to believe that these claims 
were on appeal.  Congress has created the veterans' benefits 
system to be both "paternalistic" and "uniquely pro-
claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a 
duty to fully and sympathetically develop a claimant's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).

In view of the foregoing, the Board finds that the claims for 
service connection for bilateral hearing loss, PTSD, tinea 
pedis, and lower back condition are in appellate status.  It 
is also pertinent to note that the November 2007 substantive 
appeal makes clear that the Veteran is appealing these 
issues, and the August 2008 SSOC indicated that these issues 
were still pending on appeal.  Accordingly, the issues are as 
styled on the first page of this Board decision.

The Veteran did not request a hearing on this matter.

The Board notes that in the November 2007 Form 9, the Veteran 
appeared to raise an informal claim of service connection for 
a shoulder condition.  This issue is not developed for 
appellate consideration and is referred to the RO for 
appropriate action.   

The issues of entitlement to service connection for PTSD and 
status post open reduction and internal fixation, left ankle, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no medical evidence of a hearing loss disability 
of either ear, as defined by the applicable VA regulation, 
during service or since the Veteran's separation from 
service. 

2. The medical evidence shows that the Veteran's tinea pedis 
was diagnosed after service and there is no competent 
evidence that suggests a causal link between this skin 
disorder and any incident of active service.

3. There is one isolated complaint of back pain in the 
service treatment records but there is no indication of a 
back injury during service, nor is there a current diagnosis 
of a back disability; there is no competent evidence of a 
nexus between a claimed current low back disability and any 
incident of service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2008).

2. Service connection for tinea pedis is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3. A back disorder was not incurred or aggravated during 
service.  38 U.S.C.A. 
§§ 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
and September 2006 letters sent to the Veteran by the RO 
adequately apprised him of most of the information and 
evidence needed to substantiate the claims, and any defect in 
notice was harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The July 2006 letter from the RO clearly disclosed VA's duty 
to obtain certain evidence for the Veteran, such as medical 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  This letter made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It additionally apprised the 
Veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims, and also asked 
the Veteran to provide VA with any medical reports in his 
possession.  Although not required to do so, the July 2004 
letter also specifically asked the Veteran to provide VA with 
any other supporting evidence or information in his 
possession.  See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) 
(providing that for "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  

The July 2006 RO letter also informed the Veteran about the 
type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
Veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.  

The Veteran has not been furnished the Dingess requirements 
of providing notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  In 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the Veteran's 
claims; thus, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
Veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, 21 Vet App 112 (2007).

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As to the duty to provide 
an examination or medical opinion, the Board notes that, with 
respect to the claims for service connection for tinea pedis 
and lower back disorder, there is no medical evidence of 
these conditions during service; nor is there such evidence 
or a competent opinion that causally links a current 
diagnosis of tinea pedis to any finding recorded during 
service or any incident of active duty.  Under these 
circumstances, there is no duty to provide a medical 
examination or opinion.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  
"In line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), 3.301 (2008).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) 
and (d) (2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2008).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

For certain chronic disorders, such as arthritis and an 
organic disease of the nervous system (to include 
sensorineural hearing loss), service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

b. Service Connection for Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of showing 
in-service incurrence and medical nexus") (Emphasis in 
original); see 38 C.F.R. § 3.303(b) ("Chronicity and  
continuity").  It provides that "[w]ith chronic disease shown 
as such in service . . . subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any  
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  38 
C.F.R. § 3.303(b).  It does mean, however, that in order to 
demonstrate the existence of a chronic disease in service,  
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as  
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . .  
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in  
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).




III. Analysis

Bilateral Hearing Loss

The Veteran asserts that he was exposed to loud noise during 
his deployment to Iraq, where he served as gunner.

The January 2002 pre-induction examination reported the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
15
05
0
0
0

A May 2002 examination reported the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
15
10
0
0
5

A May 2003 examination reported the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
10
LEFT
25
5
0
0
0

The Veteran submitted to an August 2006 VA audio examination.  
He complained of a gradual hearing loss.  The examiner noted 
that the Veteran gave a history of noise exposure during 
service.  The report does not contain the audiogram scores.  
Speech audiometry revealed speech recognition ability of 100% 
in both ears . The examiner determined that the Veteran's 
hearing was normal through the speech frequencies.

The Board determines that service connection for bilateral 
hearing loss is not warranted.  The Board does not dispute 
that the Veteran was exposed to loud noise while in Iraq.  
However, audiological evaluations during service do not 
reflect that the Veteran had hearing loss "disability" within 
the meaning of 38 C.F.R. § 3.385.  The Board notes that there 
is no post-service diagnosis of bilateral hearing loss by an 
audiologist or other medical professional.  Without an 
accompanying diagnosis of a current chronic disability, the 
first critical element of service connection is not met 
regarding these claims.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).   

In the instant case, the Veteran is certainly competent to 
state whether he noticed a decrease in hearing.  However, as 
a layman, he is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2008), nor is he 
competent to give an opinion on whether any current hearing 
loss or tinnitus is etiologically related to any incident of 
service, to include exposure to excessive noise.  Where the 
determinative issue involves medical causation or a medical 
diagnosis,  there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra. 

Tinea Pedis

The Veteran's January 2002 pre-induction examination contains 
a normal clinical evaluation of the feet except for mild 
asymptomatic pes planus.  In his accompanying Report of 
Medical History, the Veteran indicated that he was in good 
health.

The claims file contains several annual certificates where 
the Veteran claimed he had no health problems.  A May 2004 
annual examination certificate indicates that the Veteran 
reported a rash on his arms.

A February 2005 Post-Deployment Health Assessment indicates 
that the Veteran answered "no" to the question concerning 
whether he had developed a skin disease or rash during his 
deployment.

A July 2006 VA treatment record indicates that the Veteran 
reported developing a rash on his groin and feet in Iraq from 
"constant wear of military boots and fatigue."  The Veteran 
described the groin rash as intermittent, and the clinician 
noted its presence.  The Veteran indicated that he had used 
over-the-counter medication without relief.  The clinician's 
findings also included "right great toe ? fungus."

February and October 2007 VA treatment records indicate that 
the Veteran reported his tinea as stable and stated that he 
used cream as needed.

The Veteran states in the November 2007 Form 9 that he has 
recurring tinea pedis and painful cracking on his feet from 
"wearing combat boots for days on end."

Upon review of the service treatment records, the Board finds 
that the only skin abnormality noted during service was a 
self-reported rash on the Veteran's arms.  The Veteran's 
first post-service diagnosis of tinea pedis is not apparent 
in the record until July 2006.  February and October 2007 VA 
treatment notes indicate that the condition was stable.  
There is no competent evidence that suggests a nexus between 
a current diagnosis of tinea pedis and any incident of or 
finding recorded during service.  

Lower Back Condition

The February 2005 Post-Deployment Health Assessment indicates 
that the Veteran reported developing back pain during 
deployment.

A July 2006 VA treatment record indicates that the Veteran 
complained of low back pain due to constant standing as a 
gunner and being in a confined space (humvee).  The diagnosis 
was intermittent joint pain to lower back. 

In the November 2007 Form 9, the Veteran stated that he had 
chronic lower back pain from standing in the turret of a 
humvee for long hours.

The Board finds that the Veteran does not have a lower back 
condition related to service.  The service treatment records 
do show that the Veteran reported back pain upon his return 
from deployment to Iraq.  However, there is no showing of a 
diagnosis of a lower back disorder subsequent to the 
Veteran's discharge from service; rather, only a clinical 
assessment of intermittent joint pain and a history of lower 
back pain were recorded post-service.  Symptoms such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds.  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).   Accordingly, evidence denoting the existence of a 
lower back condition is lacking and there is no competent 
evidence that any existing lower back condition is the result 
of the Veteran's military service.

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for any of the claimed disorders.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinea pedis is denied.

Service connection for a lower back condition is denied.


REMAND

As a preliminary matter, the Board notes that the Veteran was 
previously represented by The American Legion (TAL) as 
reflected in a July 2006 VA Form 21-22.  In a September 2008 
letter, the TAL withdrew its power of attorney.  There is no 
current VA Form 21-22.  The AMC/RO should contact the Veteran 
to determine whether he wishes to appoint another 
representative.

The Board finds that additional development is warranted to 
address the merits of the Veteran's appeal for entitlement to 
service connection for PTSD and status post open reduction 
and internal fixation, left ankle (claimed as lower left leg 
condition).  38 C.F.R. § 19.9 (2008).  A summation of the 
relevant evidence is set forth below. 

Left Ankle

a. Factual Background

Service Records

The Veteran's January 2002 Report of Physical Examination 
discloses a normal clinical assessment of the feet and lower 
extremities except for mild asymptomatic pes planus.

In a March 2005 Report of Medical Assessment, the Veteran 
indicated that he sprained an ankle while on active duty but 
did not seek medical care.  The clinician indicated that this 
condition had resolved.  

On July 7, 2006, the Veteran was placed on inactive duty 
training (IDT) status due to a "broken ankle injury."

On August 4, 2006, the Veteran was placed in a temporarily 
not physically qualified (TNPQ) status due to a left ankle 
fracture.

The Veteran received a medical discharge from the Marine 
Corps Reserve in April 2008.

VA Treatment Records 

Treatment records from June 21-22, 2006, indicate that the 
Veteran injured his left ankle while bodysurfing in Hawaii a 
few days earlier.  He was initially treated at a Hawaii 
hospital.  X-rays revealed a left ankle fracture and 
dislocation, unstable.  On June 23, 2006, the Veteran's wife 
reported that the Veteran had injured his left ankle while in 
Iraq and was released to duty before it had fully healed.  He 
subsequently underwent an open reduction and internal 
fixation of the left ankle fracture.

On June 28, 2006, the Veteran reported that he sustained an 
initial injury to his left ankle during his deployment to 
Iraq, and had re-injured it while surfing in Hawaii.

On July 6, 2006, the Veteran reported that he twisted his 
left ankle after falling from a humvee.  He indicated that he 
was "seen by medical" and given an ankle wrap and Motrin.

Records from August 2008 to February 2008 indicate that the 
Veteran has continued to receive medical treatment for his 
left ankle injury.

Buddy Statements

The claims file contains a March 2007 letter submitted by 
B.C., which includes the following statement:

I do recall LCPL Hartline hurting his ankle while 
we were [in Iraq].  I believe he had just finished 
prepping a 50 cal. for a convoy.  I remember him 
being in a great deal of pain for quite awhile.  He 
never got a chance to go to a doc because we were 
so busy with 156 convoys.

The claims file also contains a November 2007 letter 
submitted by the Veteran's mother, which includes the 
following statement:

I remember a conversation with my son concerning an 
injury to his foot, the same foot he is getting 
treatment for now.  This injury occurred while in 
Iraq during his tour of duty.  I remember him 
telling me that his commanding officer told him to 
go ahead with his duties and to "tie his foot 
up."  This was the original injury to my son's 
foot.

Veteran's Statements

In a May 2008 correspondence, the Veteran stated that he hurt 
his left ankle after falling from the top of a hummer while 
in Iraq.  

b. Analysis

In a March 2005 Report of Medical Assessment, the Veteran 
indicated that he sprained an ankle while on active duty but 
did not seek medical care.  The clinician indicated that this 
condition had resolved.  The claims file contains a "buddy" 
statement that corroborates the Veteran's statement.  

VA must provide a VA examination if there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing  
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent  
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R.  
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

In this case, service records establish that the Veteran 
served in Iraq from August 2004 to March 2005.  Given his 
military specialty (cannoneer) and credible statements, the 
Board does not dispute his contention that he fell off a 
hummer while in Iraq.  The Veteran separated from active 
service in April 2000.  In June 2006, he injured his ankle 
while surfing and subsequently sought treatment for this 
condition.  The competent medical and evidence indicates that 
the Veteran currently has a left ankle disability.  
Accordingly, the Board finds that a VA examination is 
necessary in order to ascertain whether the Veteran's left 
ankle disability is in fact related to service.  Id.  

It is apparent from the record that all of the Veteran's 
post-service medical records have not been obtained.  A June 
2006 VA treatment record indicates that the Veteran was 
treated at Maui Memorial Hospital, where he received a splint 
and pain medication and was told he would need surgery.  The 
RO did not request records from that facility.  The AMC/RO 
must contact the hospital and request any and all medical 
records of the Veteran that may be available and associate 
them with the claims file.  38 C.F.R. § 3.159(c)(1) (2008).

PTSD

a. Law and Regulations

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

b. Analysis 

A February 2005 Post-Deployment Health Assessment indicates 
that while in Iraq the Veteran saw coalition and enemy 
soldiers wounded, killed, or dead.  He denied being in direct 
combat.  The Veteran indicated that he had felt he was in 
great danger of being killed while deployed.  He answered 
"yes" to a question about being "constantly on guard, 
watchful, or easily startled."  He further indicated that he 
"tried hard not to think about" certain experiences.  The 
clinician stated that "[a]fter my interview/exam of the 
service member and review of this form, there is a need for 
further evaluation as indicated below."  The clinician 
checked the "none" box in response to the question of 
whether any referral was indicated.  However, in the comments 
section he wrote "[m]ost of the positive review of symptoms 
related to the supplement use on convoys."

An August 2006 VA treatment note indicates that the Veteran 
participated in a PTSD intake interview with a registered 
nurse.  He described his job in the service as 
"gunner/convoy security."  He reported "anger management 
issues with life and wife," increased anxiety, nightmares, 
social withdrawal/isolation, depression.  The nurse referred 
the Veteran to the PTSD treatment program for further 
evaluation.

In the November 2007 Form 9, the Veteran stated that "I have 
recurrent warzone nightmares, I have been angry and violent 
with my wife and family like never before."

A February 2008 VA treatment note indicates that the Veteran 
"presented for an unscheduled appointment" to discuss "the 
next step" with respect to his recently denied PTSD claim.  
He spoke with the same nurse who had performed the PTSD 
intake in August 2006, who indicated that she had not seen 
him since that time.  The Veteran appeared irritated and 
expressed disappointment with the denial of his claim.  He 
described his tour in Iraq as stressful, and stated that he 
was "not sure where in the claim process it was determined 
that he was not motivated to address and/or rehab his PTSD 
symptoms."  The nurse informed the Veteran that she did not 
diagnose PTSD, and referred him to other VA centers for 
"additional and improved-access to mental health care and VA 
claim support."

The record does not confirm the Veteran engaged in combat 
while in Iraq.  He did not receive any medals or decorations 
evincing combat.  Since the record does not confirm the 
Veteran engaged in combat while in Iraq, his testimony alone 
is not sufficient to establish the occurrence of the claimed 
in-service stressors and must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Board finds that the Veteran's claimed exposure 
to wounded and dead soldiers while on convoy duty is credible 
and consistent with the circumstances of his service in Iraq.  
Service personnel records show that the Veteran was assigned 
to convoy duty and served as a gunner while in Iraq.  Given 
that the Veteran was a gunner in a hostile area, and 
considering the clinician's comments on the Post-Deployment 
Health Assessment, the Board finds that the evidence falls at 
least in relative equipoise as to whether the Veteran was 
exposed to wounded and dead soldiers while on active duty in 
Iraq.  

The August 2008 SSOC shows that the RO denied the Veteran's 
claim for service connection for PTSD on the basis of the 
absence of a current diagnosis of PTSD.  The Board notes that 
the Veteran received a positive screening for PTSD in August 
2006, approximately 18 months after returning from Iraq.  It 
is not entirely clear whether the Veteran followed up with 
the PTSD treatment program as the intake nurse suggested.  
The Board notes the Veteran's extreme irritation in February 
2008 and the nurse's suggestion that he seek mental health 
treatment.  Under these circumstances, the Veteran should be 
afforded a VA psychiatric examination for the purpose of 
determining whether he meets the diagnostic criteria for PTSD 
under DSM-IV and, if so, whether it is linked to his exposure 
to wounded and dead soldiers in Iraq.   38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.304(f), 4.125.    

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claim for 
service connection for a left ankle 
disability.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.
§ 3.159 (2008).  

The notice must include an explanation as 
to the information or evidence needed to 
establish a rating and effective date for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2. Once a signed release is received 
from the Veteran, obtain outstanding 
private treatment records from Maui 
Memorial Hospital, Hawaii, from June 
2006.  A copy of any negative 
response(s) should be included in the 
claims file.

3. The RO should clarify, in writing, the 
Veteran's intentions regarding his 
representation in this appeal.  
Appropriate documentation concerning such 
representation should be associated with 
the claims file.

4. Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the nature, approximate onset 
date and etiology of his left ankle 
disability.  The claims folder should be 
made available to the examiner for review 
as part of the examination.  Based on the 
examination and review of the claims 
file, the examiner should provide an 
opinion as to the following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed left ankle disability 
is related to service trauma, to include 
his  documented left ankle sprain?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer any question, he or she should 
so state.

5.  The RO/AMC must arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in-
service stressor, to include his exposure 
to wounded and dead soldiers. The RO must 
inform the psychiatrist of the verified 
in-service stressor and forward the 
claims folder in its entirety to that 
psychiatrist for review.  The psychiatric 
evaluation must include a review of the 
Veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders?  If so, is it at 
least as likely as not (50 percent 
or greater probability) that the 
Veteran's PTSD is causally linked to 
a verified in-service stressor(s), 
to include his confirmed exposure to 
wounded and dead soldiers while on 
active duty in Iraq?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

6. The RO/AMC must readjudicate the claim 
for entitlement to service connection for 
a left ankle disability.  If the benefit 
sought remains denied, the RO/AMC should 
prepare an SSOC and send it to the 
Veteran.  An appropriate period of time 
to respond should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


